DETAILED ACTION
Claims 1 – 20 are currently pending.
Claims 1, 8 and 15 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 – 9 of applicant’s remarks, filed 7/28/2021, with respect to the rejection of the claims have been fully considered in light of the amendments to the claims and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination fail to teach each and every limitation as set forth in each of the independent claims.  The prior art of record does not teach a first System on Chip (SoC) configured to generate a first sensor configuration value for a sensor parameter; a second SoC configured to generate a second sensor configuration value for the sensor parameter; a sensor communicatively coupled to the first SoC and the second SoC; and a control logic circuit communicatively coupled to the first SoC, the second SoC, and the sensor, wherein the control logic circuit is configured to select between the first SoC and the second SoC as a host SoC in response to a command from the first SoC to lock the sensor or in response to a command from the second SoC to lock the sensor or both and to apply to the sensor one of the first configuration value or the second configuration value for the sensor parameter based on the selected host SoC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181